Citation Nr: 1508160	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-03 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for status post lumbar fusion and hemilaminectomy, with failed back surgery syndrome.

2.  Entitlement to service connection for a depressive disorder.

3.  Entitlement to service connection for degenerative disc disease of the cervical spine.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

REMAND

The Veteran served on active duty from July 1980 to April 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision, by the Jackson, Mississippi RO, which denied the Veteran's claims of entitlement to service connection for status post lumbar fusion and hemilaminectomy with failed back surgery syndrome, service connection for a depressive disorder, and service connection for degenerative disk disease of the cervical spine.  

In February 2014, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  Unfortunately, however, due to an equipment malfunction, the recording was inaudible.  A transcript could not be produced.  In such an instance, when a hearing has not been recorded in whole or in part due to equipment failure or other case, the Veteran may move for a new hearing.  38 C.F.R. § 20.717(a).  In March 2014 correspondence, the Board offered the Veteran the opportunity to appear at a new hearing.  In response, in April 2014 correspondence, the Veteran requested another videoconference hearing.  

By letter dated in October 2014, the Veteran was notified that a hearing was scheduled to be held on December 8, 2014.  However, in a written statement, dated in November 2014, the Veteran requested that the video conference hearing be rescheduled because he felt his paperwork was not in order and he needed time to obtain representation.  

The Board finds sufficient cause to reschedule the hearing.  Thus, a remand is required to schedule the Veteran for another videoconference hearing.  The case is REMANDED for the following action: 

The RO should schedule the Veteran for a video conference hearing with the Board.  The Veteran should be given opportunity to prepare.  Following the hearing, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

